DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 3 and 8 is/are obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the first boundary position” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the boundary position.”
Claim 9 recites “the second boundary position” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the boundary position.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama (WO 2014/080867, using U.S. Patent Pub. 2015/0293051 for citations) in view of Skelton (D.C. Skelton et al. A surface-science-based model for the selectivity of platinum-gold alloy electrode in zirconia-based NOx sensors, 96 Sensors and Actuators B 2003 page 46-52), and further in view of Oya (WO 2013/088674, using U.S. Patent Pub. 2014/0311906 for citations), and further in view of Lawless (U.S. 6,592,731), supported by Oya as an evidence.
Regarding claim 1, Kajiyama teaches a pump electrode (Fig. 2; [0053] line 4: electrode 12) of the gas sensor element (Fig. 2; [0053] line 1: the gas sensor element 1) for a gas sensor, formed on a target gas-side surface ([0053] lines 4-5: the electrode 12 at the measuring target gas side is formed) of a solid electrolyte body ([0053] line 5: on one surface of the solid electrolyte body 11) having ion conductivity ([0053] lines 1-2: solid electrolyte body 11 having an oxygen ion conductivity), the target gas-side surface ([0053] line 4: the measuring target gas side) being exposed to a target gas to be measured (Fig. 2: showing the measuring target gas side, i.e. the top surface on which electrode 12 is located, is exposed to a target gas to be measured in the measuring target chamber 169), the pump electrode decomposing oxygen contained in the target gas into oxide ions ([0005] lines 9-11: a reaction of converting molecules (oxygen molecules) in a measuring target gas to ions (oxygen ions)) by an electric power ([0055] lines 4-7: the heating members 151 are configured to generate heat energy when receiving electric power in order to increase a temperature of the gas sensor element 1 to its activation temperature, thus the reaction occurring) supplied to the pump electrode ([0005] lines 9-13: a reaction point is a three phase interface between the electrode part, the solid electrolyte part and the measuring target gas, thus the power supply being applied on the pump electrode to generate the reaction), a reference gas-side surface ([0054] lines 2-3: the reference gas side) of the solid electrolyte body ([0054] line 3: one surface of the solid electrolyte body 11) which is arranged in opposite in position to the target gas-side surface (Fig. 2: showing the reference gas side, i.e. the bottom surface of the solid electrolyte body 11, on which the electrode 13 is located, is opposite to the target gas-side surface, i.e. the top surface of the solid electrolyte body 11, on which the electrode 12 is located), wherein 
the pump electrode (Fig. 2; [0053] line 4: electrode 12) is made of noble metal ([0033] lines 1-3: the electrode for use in a gas sensor contains the noble metal, for example, platinum (Pt)) and a solid electrolyte made of ceramic material ([0062] lines 2-3: made of yttria-stabilized zirconia (YSZ) as solid electrolyte) which is the same type of ceramic material forming the solid electrolyte body ([0003] lines 8-10: yttria-stabilized zirconia is a solid electrolyte having an oxygen ion conductivity which are the same material of the solid electrolyte body), 
a first noble metal area (Fig. 3; [0061] line 6: the noble metal part 121), 
a first solid electrolyte area (Fig. 3; [0061] line 7: the solid electrolyte part 122),
a first mixture area (Fig. 3; [0061] line 9: the mixture part 123) and 
first pores are formed in the pump electrode (Fig. 4-5 (enlarged section A-B of Fig. 3): duplicated as follows, indicating pores formed along the interface part 120, i.e., in the mixture part 123, of the noble metal part 121 and the solid electrolyte part 122 in the electrode 12), and 

    PNG
    media_image1.png
    509
    744
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    563
    734
    media_image2.png
    Greyscale

a cross section (Fig. 3-5; [0061] lines 1-2: cross-sectional surface) of the pump electrode ([0061] line 2: electrode 12) is cut along a thickness direction of the pump electrode, wherein noble metal aggregations are formed in the first noble metal area (Fig. 3: showing the aggregation of the noble metal in the noble metal part 121), solid electrolyte aggregations are formed in the first solid electrolyte area (Fig. 3: showing the aggregation of the solid electrolyte in the solid electrolyte part 122), and 
noble metal and the solid electrolyte are mixed with each other in a three-dimensional complicated structure in the first mixture area (Fig. 3: showing a mixture of the noble metal and the solid electrolyte in the mixture part 123; [0034] lines 6-8: in the  mixture part, the noble metal and the solid electrolyte are mixed and in contact with each other in a three-dimensional nano-scale structure), and
the first pores are continuously formed in a three-dimensional structure and formed adjacent to the first mixture area (Fig. 4-5: indicating the pores are continuously formed inside the three-dimensional structure of the mixture part 123, and along the interface part 120 of the noble metal part 121 and the electrolyte part 122, i.e., adjacent to the mixture part 123),
the first mixture area is formed from a boundary position of the pump electrode (as annotated in Fig. 2, the contacting surface between the electrode 12 and the solid electrolyte body 11 is deemed to be the boundary position of the pump electrode) to a surface position of the pump electrode (as annotated in Fig. 2, the top surface of the electrode 12 is deemed to the surface position of the pump electrode), excepting the first noble metal area, the first solid electrolyte area, or the first pores (since the pump electrode is made of the noble metal and the solid electrode, forming the first noble metal area, the first electrolyte area, the first mixture area and the first pores, the first mixture area inside the pump electrode is deemed to be formed from the boundary position to the surface position except the first noble metal area, the first solid electrolyte area, and the first pores), and the boundary position of the pump electrode is positioned between the pump electrode and the solid electrolyte body (Fig. 2: as annotated, indicating the boundary position of the electrode 12 is between the electrode 12 and the solid electrolyte body 11),
at least a part of the first mixture area is formed from the boundary position of the pump electrode (as annotated in Fig. 2, the contacting surface between the electrode 12 and the solid electrolyte body 11 is deemed to be the boundary position of the pump electrode) adjacent to the target gas-side surface of the solid electrolyte body (Fig. 2: indicating the boundary position is adjacent to the target gas-side surface, i.e., the top surface, of the solid electrolyte body 11) to the surface position of the pump electrode (as annotated in Fig. 2, the upper surface of the electrode 12 is deemed to the surface position of the pump electrode), which is exposed to the target gas (Fig. 2: indicating the surface position is exposed to the target gas in the measuring target chamber 169),

    PNG
    media_image3.png
    536
    822
    media_image3.png
    Greyscale

a plurality of inter-grain boundaries is present within a predetermined area in the first mixture area, the plurality of inter-grain boundaries separating Pt from the solid electrolyte (Fig. 3-5; [0062] lines 4-6: the mixture part 123 is formed along an interface part 120 as the interface between the noble metal part 121 and the solid electrolyte part 122; lines 7-9, 16-17: the noble metal and the solid electrolyte are mixed and in contact with each other in a three-dimensional nano-scale structure; thus, in a predetermined area, e.g., in a micro-scale area, a plurality of inter-grain boundaries in the first mixture area must exist and separate the noble metal from the solid electrolyte).

Kajiyama inherently teaches the generated oxide ions passing through the solid electrolyte body and being discharged to a reference gas-side surface, as evidenced by Oya.  Oya teaches an electrode for gas sensor ([0001] lines 1-2), which detects the NOx in an exhaust gas ([0083] line 6).  The NOx is brought into contact with the sixth electrode 153, i.e. the pump electrode, to be decomposed (reduced) to N2 and O2 by the catalytic action of the sixth electrode 153, and the thus-generated oxygen is converted to oxygen ions upon receipt of electrodes from the sixth electrode 153 ([0083] lines 6-11).  These oxygen ions flow through the third solid electrolyte body 151 and move to the fifth electrode 152, i.e., the reference electrode ([0083] lines 11-13).  Thus, the designation of “the generated oxide ions passing through the solid electrolyte body and being charged to a reference gas-side surface” is inherent for the detection of a component gas in the exhaust gas using a gas sensor, as supported by Oya as an evidence.

Kajiyama does not disclose the pump electrode is made of Pt-Au alloy and Pt-Au alloy aggregations are formed in the first noble metal area, and the mixture is of Pt-Au alloy and the solid electrolyte.
However, Skelton teaches a platinum-gold alloy electrode in zirconia-based NOx sensor.  Like the electrode of Kajiyama, the pumping electrode must dissociate oxygen (page 47, Col. 2, para. 1, lines 4-5).  For NOx detection, the pumping electrode must dissociate oxygen 100-1000 times more efficiently than they dissociate NOx (page 47, Col. 2, para. 1, lines 4-6).  Polycrystalline platinum is the most common electrode material (page 47, Col. 2, para. 1, lines 9-10) for zirconia sensors.  Gold on Pt would reduce both NO and O2 dissociation, with a stronger effect on NO (page 47, Col. 2, para. 4, lines 3-6).  Pt-Au alloy shows at least 100 times more active for O2 dissociation than for NO dissociation when there is 0.45 ML Au coverage on Pt (page 47, Col. 2, para.4, lines 11-13).  Thus, Pt-Au alloy is a better material than Pt for the pumping electrode, and the replacement of Pt by Pt-Au alloy for the pumping electrode material will result in the Pt-Au alloy aggregation in the noble metal area, and the mixture of Pt-Au alloy and the solid electrolyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pumping electrode material of Pt with Pt-Au alloy as taught by Skelton because Au coverage on Pt surface will reduce NO dissociation and achieve at least 100 times more active for O2 dissociation than for NO dissociation (page 47, Col. 2, para. 4, lines 3-6, lines 11-13).

Kajiyama does not explicitly disclose the first mixture area has an area within a range of 30 to 90 % in an area without the first pores.  Kajiyama teaches the presence ratio of the mixture part 123 in the circle area D (Fig. 6) having a maximum value within a range of not more than 80%, and more preferable, not more than 50% in views of more reducing the electrode capacitance and more enhancing the detection accuracy ([0095] lines 13-18).  Although Kajiyama does not explicitly disclose that the mixture area is 30% to 90% of the area without the pore area because the pores are formed adjacent to the second mixture area, the mixture area is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of reducing the electrode capacitance and enhancing the detection accuracy ([0095] lines 1-2).  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the mixture area, to reach a workable range as routine experimentation. MPEP 2144.05 (II)(B).

Kajiyama does not disclose the first pores comprises first open pores having an opening shape embedded in a surface of the pump electrode and first independent pores having a closed shape formed in the inside of them pump electrode, a plurality of the first open pores are formed in a surface position of the pump electrode so that the target gas to be measured is in contact with the noble metal and the first solid electrolyte in the first mixture area through the first open pores.

    PNG
    media_image4.png
    595
    731
    media_image4.png
    Greyscale

However, Oya teaches an electrode for gas sensor ([0001] lines 1-2), which is a porous electrode ([0003] line 2) comprising particles formed of a noble metal or an alloy thereof and ceramic particles ([0008] lines 5-8).  Fig. 8-9 are scanning electron microscope SEM images of the cross section C (Fig. 8-9: indicating the cross section is along the thickness direction) of the third electrode 108 that is a pump electrode ([0036] lines 1-2: the third electrode 108 of the oxygen pumping cell 140).  Oya shows the pores comprises first open pores having an opening shape embedded in a surface of the pump electrode (Fig. 9: as annotated for the open pores at the surface of the pump electrode 108) and first independent pores having a closed shape formed in the inside of them pump electrode (Fig. 9: as annotated for the closed pores inside of the pump electrode 108), a plurality of the first open pores are formed in a surface position of the pump electrode (Fig. 9: indicating the open pores are formed in a surface position of the pump electrode 108) so that the target gas to be measured is in contact with the noble metal and the first solid electrolyte in the first mixture area through the first open pores (it would necessarily result in the target gas entering the open pores of the pump electrode and being in contact with both the noble metal part and the electrolyte part inside the mixture part that is made of the Pt-Au alloy and the solid electrolyte of the combined gas sensor of Kajiyama, Skelton, and Oya).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kajiyama by substituting the pump electrode with the one having open pores at the surface of the pump electrode and closed pores inside the pump electrode as taught by Oya because such an electrode configuration is a suitable configuration of the pump electrode.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Kajiyama does not disclose the first pores occupy a volume within a range of 20 to 50 volume% in the overall volume of the pump electrode.
However, Lawless teaches an amperometric oxygen sensor with a platinum electrode that is porous to oxygen (Col. 5, lines 18).  To make the porous platinum electrode, coarse Pt particles are used in an electroding ink, and adding zirconia particles increases the porosity of the electrode (Col. 5, lines 19-22).  The volume occupied by pores in a platinum electrode is preferred to be 5-30% (Col. 5, lines 22-24).  The porosity must be optimized because higher porosity is more suitable for sensing very low levels of oxygen in a gas, while lower porosity is more suitable for sensing over a broad range of oxygen partial pressure (Col 6, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kajiyama with a certain porosity range as taught by Lawless because the optimized pore volume can be used to accurately detect different levels of oxygen in a gas (Col. 6, lines 6-10).  Thus, the porosity is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of accurately detecting different levels of oxygen.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the porosity, to reach a workable range as routine experimentation. MPEP 2144.05 (II)(B).

Regarding claim 2, Kajiyama teaches the pump electrode (Fig. 2; [0053] line 4: electrode 12) for a gas sensor ([0011] line 1: gas sensor) wherein the first noble metal area (Fig. 3-5; [0061] line 6: the noble metal part 121) is within a range of 0.5 µm square (Fig. 5: as annotated, showing the noble metal part 121 is within a range of 0.5 µm square) made of Pt ([0033] lines 1-3: the electrode for use in a gas sensor contains the noble metal, for example, platinum (Pt)) on a cross sectional surface (Fig. 3-5; [0061] lines 1-2: cross-sectional surface) of the pump electrode ([0061] line 2: of the electrode 12), 
the first solid electrolyte area (Fig. 3-5; [0061] line 7: the solid electrolyte part 122) is within a range of 0.5 µm square, (Fig. 5: as annotated, showing the solid electrolyte part 122 is within a range of 0.5 µm square) made of solid electrolyte on the cross sectional surface of the pump electrode of the pump electrode, and 
the first mixture area (Fig. 3-5; [0061] line 9: the mixture part 123) is within a range of 0.5 µm square (Fig. 5: as annotated, showing the mixture part 123 is within a range of 0.5 µm square) made of Pt and the solid electrolyte, excepting the first noble metal area and the first solid electrolyte area, on a cross sectional surface of the pump electrode.

    PNG
    media_image5.png
    670
    828
    media_image5.png
    Greyscale


Kajiyama does not disclose the first noble metal area is made of Pt-Au alloy.
However, Skelton teaches a platinum-gold alloy electrode in zirconia-based NOx sensor.  Like the electrode of Kajiyama, the pumping electrode must dissociate oxygen (page 47, Col. 2, para. 1, lines 4-5).  For NOx detection, the pumping electrode must dissociate oxygen 100-1000 times more efficiently than they dissociate NOx (page 47, Col. 2, para. 1, lines 4-6). Polycrystalline platinum is the most common electrode material (page 47, Col. 2, para. 1, lines 9-10) for zirconia sensors.  Gold on Pt would reduce both NO and O2 dissociation, with a stronger effect on NO (page 47, Col. 2, para. 4, lines 3-6).  Pt-Au alloy shows at least 100 times more active for O2 dissociation than for NO dissociation when there is 0.45 ML Au coverage on Pt (page 47, Col. 2, para.4, lines 11-13).  Thus, Pt-Au alloy is a better material than Pt for the pumping electrode, and the replacement of Pt by Pt-Au alloy for the pumping electrode material will result in the Pt-Au alloy aggregation in the noble metal area, and the mixture of Pt-Au alloy and the solid electrolyte.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noble metal (Pt) with Pt-Au alloy as taught by Skelton because Au coverage on Pt surface will reduce NO dissociation and achieve at least 100 times more active for O2 dissociation than for NO dissociation (page 47, Col. 2, para. 4, lines 3-6, lines 11-13).

Regarding claim 4, Kajiyama teaches the pump electrode (Fig. 2; [0053] line 4: electrode 12) for a gas sensor ([0011] line 1: gas sensor) wherein the first mixture area is wider than the first noble metal area, the first solid electrolyte area and the first pores, in an area close to the first boundary position which is adjacent to the target gas-side surface of the solid electrolyte body on the cross sectional surface of the pump electrode (Fig. 3; [0009] lines 12-15: the mixture part is made of the noble metal and the solid electrolyte; the mixture part is formed along an interface part between the noble part and the solid electrolyte part; thus inside the mixture part that is in an area close to the target gas-side, i.e., the upper side of Fig. 3, the width of the mixture part is the overall width, and widths of the noble metal part, the electrolyte part, and the pores are less than the overall width of the mixture part; in another word, the first mixture area is wider than those of the first noble metal area, the first solid electrolyte area and the first pores).

Regarding claim 11, Kajiyama teaches a gas sensor element (Fig. 1-2: gas sensor element 1) comprising:
the pump electrode according to claim 1 (as described to claim 1), and
a reference electrode (Fig. 2; [0054] line 2: electrode 13); wherein:
the reference electrode is formed on the reference gas-side surface (Fig. 2; [0054] lines 2-3: of the reference gas side) of the solid electrolyte body (Fig. 2; [0054] lines 2-3: on the solid electrolyte body 11), exposed to a reference gas (Fig. 2: showing the reference gas-side, i.e. the bottom surface on which electrode 13 is located, is exposed to the reference gas in the reference gas chamber 149), the solid electrolyte body ([0053] line 5: the solid electrolyte body 11) having ion conductivity ([0053] lines 1-2: solid electrolyte body 11 having an oxygen ion conductivity), oxide ions ([0005] line 11: oxygen ions) decomposed from oxygen ([0005] lines 9-11: a reaction of converting oxygen molecules to oxygen ions) contained in the target gas to be measured ([0005] lines 10-11:in a measuring target gas) when electric power ([0055] lines 4-7: the heating members 151 are configured to generate heat energy when receiving electric power in order to increase a temperature of the gas sensor element 1 to its activation temperature, thus the reaction occurring) being supplied to the reference electrode ([0005] lines 9-13: a reaction point is a three phase interface between the electrode part, the solid electrolyte part and the measuring target gas, thus the power supply being applied on the reference electrode for a reference output signal), the target gas-side surface of the solid electrolyte body (Fig. 2: showing the measuring target gas side on the top surface of the solid electrolyte body 11), exposed to the target gas (Fig. 2: showing the measuring target gas side, i.e. the top surface on which electrode 12 is located, is exposed to a target gas to be measured in the measuring target chamber 169), which is opposite to the reference gas-side surface (Fig. 2: showing the measuring target gas side on the top surface of the solid electrolyte body 11 is opposite to the reference gas-side surface on the bottom surface of the solid electrolyte body 11), 
the reference electrode (Fig. 2; [0054] line 2: electrode 13; [0059] lines 5-7: because the electrode 13 at the reference gas side is made of the same material of the electrode 12 at the measuring target gas side, thus the electrode 12 could serve as the reference electrode) is made of Pt ([0033] lines 1-3: the electrode for use in a gas sensor contains the noble metal, for example, Pt) and a solid electrolyte made of ceramic material ([0062] lines 2-3: made of yttria-stabilized zirconia (YSZ) as solid electrolyte) which is the same type of ceramic material forming the solid electrolyte body ([0003] lines 8-10: yttria-stabilized zirconia is a solid electrolyte having an oxygen ion conductivity which are the same material of the solid electrolyte body), 
a second noble metal area (Fig. 3; [0061] line 6: the noble metal part 121), 
a second solid electrolyte area (Fig. 3; [0061] line 7: the solid electrolyte part 122), 
a second mixture area (Fig. 3; [0061] line 9: the mixture part 123) and 
second pores (Fig. 3: as annotated, showing pores on the cross-sectional surface of the electrode) are formed in the reference electrode, 
a cross section (Fig. 3-5; [0061] lines 1-2: cross-sectional surface) of the reference electrode (Fig. 2; [0054] line 2: electrode 13) is cut along a thickness direction of the reference electrode, 
wherein Pt aggregations are formed in the second noble metal area (Fig. 3: showing the aggregation of the noble metal in the noble metal part 121), solid electrolyte aggregations are formed in the second solid electrolyte area (Fig. 3: showing the aggregation of the solid electrolyte in the solid electrolyte part 122), and a mixture of Pt and the solid electrolyte is formed in the second mixture area (Fig. 3: showing a mixture of the noble metal and the solid electrolyte in the mixture part 123), and the second pores are formed adjacent to the second mixture area (Fig. 4-5: indicating the pores are continuously formed inside the three-dimensional structure of the mixture part 123, and along the interface part 120 of the noble metal part 121 and the electrolyte part 122, i.e., adjacent to the mixture part 123).

Kajiyama inherently teaches the generated oxide ions passing through the solid electrolyte body and being charged to a reference gas-side surface, as evidenced by Oya.  Oya teaches an electrode for gas sensor ([0001] lines 1-2), which detects the NOx in an exhaust gas ([0083] line 6).  The NOx is brought into contact with the sixth electrode 153, i.e. the pump electrode, to be decomposed (reduced) to N2 and O2 by the catalytic action of the sixth electrode 153, and the thus-generated oxygen is converted to oxygen ions upon receipt of electrodes from the sixth electrode 153 ([0083] lines 6-11). These oxygen ions flow through the third solid electrolyte body 151 and move to the fifth electrode 152, i.e. the reference electrode ([0083] lines 11-13).  Thus, the designation of “the generated oxide ions passing through the solid electrolyte body and being charged to a reference gas-side surface” is inherent for the detection of a component gas in the exhaust gas using a gas sensor, as supported by Oya as an evidence.

Kajiyama does not explicitly disclose the second mixture area has an area within a range of 30 to 90 % in an overall area of the cross section excepting an area of the second pores on the cross section of the reference electrode.  Kajiyama teaches the presence ratio of the mixture part 123 in the circle area D (Fig. 6) having a maximum value within a range of not more than 80%, and more preferable, not more than 50% in views of more reducing the electrode capacitance and more enhancing the detection accuracy ([0095] lines 13-18).  Here, the mixture area in the circle area D, a part of the cross-sectional area, is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of reducing the electrode capacitance and enhancing the detection accuracy.  Although Kajiyama does not explicitly disclose the percentage of the mixture area in the overall area of the cross section excepting the pores, such a percentage is deemed to be a result-effective variable because the difference only lies in a partial area and the overall area of the cross area.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the mixture area in relative to the overall area of the cross section, to reduce the electrode capacitance and enhance the detection accuracy. MPEP 2144.05 (II)(B).

Kajiyama does not disclose the second pores occupy a volume within a range of 20 to 60 volume% in the overall volume of the reference electrode.
However, Lawless teaches an amperometric oxygen sensor with a platinum electrode that is porous to oxygen (Col. 5, lines 18).  To make the porous platinum electrode, coarse Pt particles are used in an electroding ink, and adding zirconia particles increases the porosity of the electrode (Col. 5, lines 19-22).  The volume occupied by pores in a platinum electrode is preferred to be 5-30% (Col. 5, lines 22-24).  The porosity must be optimized because higher porosity is more suitable for sensing very low levels of oxygen in a gas, while lower porosity is more suitable for sensing over a broad range of oxygen partial pressure (Col 6, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kajiyama with a certain porosity range as taught by Lawless because the optimized pore volume can be used to accurately detect different levels of oxygen in a gas (Col. 6, lines 6-10).  Thus, the porosity is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of accurately detecting different levels of oxygen.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the porosity, to reach a workable range as routine experimentation. MPEP 2144.05 (II)(B).
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama in view of Oya, and further in view of Lawless, and also supported by Oya as an evidence.
Regarding claim 6, Kajiyama teaches a reference electrode (Fig. 2; [0054] line 2: electrode 13) formed on a reference gas-side surface (Fig. 2; [0054] lines 2-3: of the reference gas side) of a solid electrolyte body (Fig. 2; [0054] lines 2-3: on the solid electrolyte body 11), exposed to a reference gas (Fig. 2: showing the reference gas-side, i.e. the bottom surface on which electrode 13 is located, is exposed to the reference gas in the reference gas chamber 149), the solid electrolyte body ([0053] line 5: the solid electrolyte body 11) having ion conductivity ([0053] lines 1-2: solid electrolyte body 11 having an oxygen ion conductivity), oxide ions ([0005] line 11: oxygen ions) decomposed from oxygen ([0005] lines 9-11: a reaction of converting oxygen molecules to oxygen ions) contained in a target gas to be measured ([0005] lines 10-11: in a measuring target gas) when electric power ([0055] lines 4-7: the heating members 151 are configured to generate heat energy when receiving electric power in order to increase a temperature of the gas sensor element 1 to its activation temperature, thus the reaction occurring) being supplied to the reference electrode ([0005] lines 9-13: a reaction point is a three phase interface between the electrode part, the solid electrolyte part and the measuring target gas, thus the power supply being applied on the reference electrode for a reference output signal), a target gas-side surface of the solid electrolyte body (Fig. 2: showing the measuring target gas side on the top surface of the solid electrolyte body 11), exposed to the target gas (Fig. 2: showing the measuring target gas side, i.e., the top surface on which electrode 12 is located, is exposed to a target gas to be measured in the measuring target chamber 169), which is opposite to the reference gas-side surface (Fig. 2: showing the measuring target gas side on the top surface of the solid electrolyte body 11 is opposite to the reference gas-side surface on the bottom surface of the solid electrolyte body 11),
wherein 
the reference electrode (Fig. 2; [0054] line 2: electrode 13; [0059] lines 5-7: because the electrode 13 at the reference gas side is made of the same material of the electrode 12 at the measuring target gas side, thus the electrode 12 could serve as the reference electrode) is made of Pt ([0033] lines 1-3: the electrode for use in a gas sensor contains the noble metal, for example, Pt) and a solid electrolyte made of ceramic material ([0062] lines 2-3: made of yttria-stabilized zirconia (YSZ) as solid electrolyte) which is the same type of ceramic material forming the solid electrolyte body ([0003] lines 8-10: yttria-stabilized zirconia is a solid electrolyte having an oxygen ion conductivity which are the same material of the solid electrolyte body), 
a second noble metal area (Fig. 3; [0061] line 6: the noble metal part 121), 
a second solid electrolyte area (Fig. 3; [0061] line 7: the solid electrolyte part 122),
a second mixture area (Fig. 3; [0061] line 9: the mixture part 123) and 
second pores are formed in the reference electrode (Fig. 4-5 (enlarged section A-B of Fig. 3): duplicated as follows, indicating pores formed along the interface part 120, i.e., in the mixture part 123, of the noble metal part 121 and the solid electrolyte part 122 in the electrode 12),
a cross section (Fig. 3-5; [0061] lines 1-2: cross-sectional surface) of the reference electrode (Fig. 2; [0054] line 2: electrode 13) is cut along a thickness direction of the reference electrode, 
wherein Pt aggregations are formed in the second noble metal area (Fig. 3: showing the aggregation of the noble metal in the noble metal part 121), solid electrolyte aggregations are formed in the second solid electrolyte area (Fig. 3: showing the aggregation of the solid electrolyte in the solid electrolyte part 122), and 
Pt and the solid electrolyte are mixed with each other in a three-dimensional complicated structure in the second mixture area (Fig. 3: showing a mixture of the noble metal and the solid electrolyte in the mixture part 123; [0034] lines 6-8: in the  mixture part, the noble metal and the solid electrolyte are mixed and in contact with each other in a three-dimensional nano-scale structure), and
the second pores are formed in a three-dimensional structure and formed adjacent to the second mixture area (Fig. 4-5: indicating the pores are continuously formed inside the three-dimensional structure of the mixture part 123, and along the interface part 120 of the noble metal part 121 and the electrolyte part 122, i.e., adjacent to the mixture part 123),
the second mixture area is formed from a boundary position of the reference electrode (as annotated in Fig. 2, the contacting surface between the electrode 13 and the solid electrolyte body 11 is deemed to be the boundary position of the reference electrode) to a surface position of the reference electrode (as annotated in Fig. 2, the bottom surface of the electrode 13 is deemed to the surface position of the reference electrode), excepting the second noble metal rea, the second solid electrolyte, or the second pores (since the reference electrode is made of the noble metal and the solid electrode, forming the second noble metal area, the second electrolyte area, the second mixture area and the second pores, the second mixture area inside the reference electrode is deemed to be formed from the boundary position to the surface position except the second noble metal area, the second solid electrolyte area, and the second pores), and the boundary position of the reference electrode is positioned between the reference electrode and the solid electrolyte body (Fig. 2: as annotated, indicating the boundary position of the electrode 13 is between the electrode 13 and the solid electrolyte body 11),
at least a part of the second mixture area is formed from the boundary position of (as annotated in Fig. 2, the contacting surface between the electrode 13 and the solid electrolyte body 11 is deemed to be the boundary position of the reference electrode) adjacent to the reference gas-side surface of the solid electrolyte body (Fig. 2: indicating the boundary position is adjacent to the reference gas-side surface, i.e., the bottom surface, of the solid electrolyte body 11) to the surface position of the reference electrode (as annotated in Fig. 2, the bottom surface of the electrode 13 is deemed to the surface position of the reference electrode), which is exposed to the reference gas (Fig. 2: indicating the surface position of the electrode 13 is exposed to the reference gas in the reference gas chamber 149),
a plurality of inter-grain boundaries is present within a predetermined area in the second mixture area, the plurality of inter-grain boundaries separating Pt from the solid electrolyte (Fig. 3-5; [0062] lines 4-6: the mixture part 123 is formed along an interface part 120 as the interface between the noble metal part 121 and the solid electrolyte part 122; lines 7-9, 16-17: the noble metal and the solid electrolyte are mixed and in contact with each other in a three-dimensional nano-scale structure; thus, in a predetermined area, e.g., in a micro-scale area, a plurality of inter-grain boundaries must exist in the second mixture area and separate the noble metal from the solid electrolyte).

Kajiyama inherently teaches the generated oxide ions passing through the solid electrolyte body and being charged to a reference gas-side surface, as evidenced by Oya.   Oya teaches an electrode for gas sensor ([0001] lines 1-2), which detects the NOx in an exhaust gas ([0083] line 6).  The NOx is brought into contact with the sixth electrode 153, i.e. the pump electrode, to be decomposed (reduced) to N2 and O2 by the catalytic action of the sixth electrode 153, and the thus-generated oxygen is converted to oxygen ions upon receipt of electrodes from the sixth electrode 153 ([0083] lines 6-11). These oxygen ions flow through the third solid electrolyte body 151 and move to the fifth electrode 152, i.e. the reference electrode ([0083] lines 11-13).  Thus, the designation of “the generated oxide ions passing through the solid electrolyte body and being charged to a reference gas-side surface” is inherent for the detection of a component gas in the exhaust gas using a gas sensor, as supported by Oya as an evidence.

Kajiyama does not explicitly disclose the second mixture area has an area within a range of 30 to 90 % in an area without the second pores.  Kajiyama teaches the presence ratio of the mixture part 123 in the circle area D (Fig. 6) having a maximum value within a range of not more than 80%, and more preferable, not more than 50% in views of more reducing the electrode capacitance and more enhancing the detection accuracy ([0095] lines 13-18).  Although Kajiyama does not explicitly disclose that the mixture area is 30% to 90% of the area without the pores because the pores are formed adjacent to the second mixture area, the mixture area is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of reducing the electrode capacitance and enhancing the detection accuracy.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the mixture area, to reduce the electrode capacitance and enhance the detection accuracy. MPEP 2144.05 (II)(B).

Kajiyama does not disclose the second pores comprises second open pores having an opening shape embedded in a surface of the reference electrode and second independent pores having a closed shape formed in the inside of them reference electrode, a plurality of the second open pores are formed in a surface position of the reference electrode so that the reference gas to be measured is in contact with Pt and the second solid electrolyte in the second mixture area through the second open pores.
However, Oya teaches an electrode for gas sensor ([0001] lines 1-2), which is a porous electrode ([0003] line 2) comprising particles formed of a noble metal or an alloy thereof and ceramic particles ([0008] lines 5-8).  Fig. 8-9 are scanning electron microscope SEM images of the cross section C (Fig. 8-9: indicating the cross section is along the thickness direction) of the third electrode 108 that is a pump electrode ([0036] lines 1-2: the third electrode 108 of the oxygen pumping cell 140).  Oya shows the pores comprises first open pores having an opening shape embedded in a surface of the pump electrode (Fig. 9: as annotated for the open pores at the surface of the pump electrode 108) and first independent pores having a closed shape formed in the inside of them pump electrode (Fig. 9: as annotated for the closed pores inside of the pump electrode 108), a plurality of the first open pores are formed in a surface position of the pump electrode (Fig. 9: indicating the open pores are formed in a surface position of the pump electrode 108).

    PNG
    media_image4.png
    595
    731
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference electrode of Kajiyama by substituting the reference electrode with the one having open pores at the surface of the pump electrode and closed pores inside the pump electrode as taught by Oya because such an electrode configuration is a suitable configuration of the electrode.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, the combined device of Kajiyama and Oya would necessary result in the reference gas entering the open pores of the reference electrode and being in contact with both Pt and the second electrolyte inside the second mixture area that is made of the noble metal Pt and the solid electrolyte through the second open pores at the surface.

Kajiyama does not disclose the second pores occupy a volume within a range of 20 to 60 volume% in the overall volume of the reference electrode.
However, Lawless teaches an amperometric oxygen sensor with a platinum electrode that is porous to oxygen (Col. 5, lines 18).  To make the porous platinum electrode, coarse Pt particles are used in an electroding ink, and adding zirconia particles increases the porosity of the electrode (Col. 5, lines 19-22).  The volume occupied by pores in a platinum electrode is preferred to be 5-30% (Col. 5, lines 22-24).  The porosity must be optimized because higher porosity is more suitable for sensing very low levels of oxygen in a gas, while lower porosity is more suitable for sensing over a broad range of oxygen partial pressure (Col 6, lines 6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kajiyama with a certain porosity range as taught by Lawless because the optimized pore volume can be used to accurately detect different levels of oxygen in a gas (Col. 6, lines 6-10).  Thus, the porosity is deemed as a result-effective variable, i.e., a variable which achieves a recognized result of accurately detecting different levels of oxygen.  One of ordinary skill in the art would have been motivated to optimize the result-effective variable, i.e., the porosity, to reach a workable range as routine experimentation. MPEP 2144.05 (II)(B).

Regarding claim 7, Kajiyama teaches the reference electrode (Fig. 2; [0054] line 2: electrode 13) for a gas sensor ([0011] line 1: gas sensor) wherein the second noble metal area (Fig. 3-5; [0061] line 6: the noble metal part 121) comprises an area within a range of 0.5 µm square (Fig. 5: as annotated, showing the noble metal part 121 is within a range of 0.5 µm square) made of Pt ([0033] lines 1-3: the electrode for use in a gas sensor contains the noble metal, for example, Pt) on a cross sectional surface (Fig. 3-5; [0061] lines 1-2: cross-sectional surface) of the reference electrode (Fig. 2; [0054] line 2: electrode 13),

    PNG
    media_image5.png
    670
    828
    media_image5.png
    Greyscale

the second solid electrolyte area (Fig. 3-5; [0061] line 7: the solid electrolyte part 122) comprises a part within a range of 0.5 µm square, (Fig. 5: as annotated, showing the solid electrolyte part 122 is within a range of 0.5 µm square) made of solid electrolyte on the cross sectional surface of the reference electrode, and 
the second mixture area (Fig. 3-5; [0061] line 9: the mixture part 123) comprises an area within a range of 0.5 µm square (Fig. 5: as annotated, showing the mixture part 123 is within a range of 0.5 µm square) made of Pt and the solid electrolyte, excepting the second noble metal area and the first solid electrolyte area, on a cross sectional surface of the reference electrode.

Regarding claim 9, Kajiyama teaches the reference electrode (Fig. 2; [0054] line 2: electrode 13) for a gas sensor ([0011] line 1: gas sensor) wherein the second pores has a distributed area which is wider than the distributed area of the second noble metal area, the second solid electrolyte area and the second mixture area, in an area close to the second boundary position which is adjacent to the reference gas-side surface of the solid electrolyte body on the cross sectional surface of the reference electrode (Fig. 3; [0009] lines 12-15: the mixture part is made of the noble metal and the solid electrolyte; the mixture part is formed along an interface part between the noble part and the solid electrolyte part; thus the second pores that are distributed inside both the noble metal part and the mixture part in an area close to the target gas-side, i.e., the upper side of Fig. 3, must be wider than the distributed areas of the second noble metal part, the second solid electrolyte part, and the second mixture area).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are unpersuasive.
Regarding claim 1, Applicant argues the amended claim 1 recites [1E] and [1F] features “the first mixture area is formed from a boundary position of the pump electrode to a surface position of the pump electrode, excepting the first noble metal area, the first solid electrolyte area, or the first pores, and the boundary position of the pump electrode is positioned between the pump electrode and the solid electrolyte body” ([1E]) and “at least a part of the first mixture area is formed from the boundary position of the pump electrode adjacent to the target gas-side surface of the solid electrolyte body to the surface position of the pump electrode which is exposed to the target gas” ([1F]) (page 9, last two para.).  This argument is unpersuasive because the prior art, Kajiyama, teaches features [1E] and [1F].  In the annotated Fig. 2 of Kajiyama, the boundary position of the pump electrode is the contacting surface between the electrode 12 and the solid electrolyte body 11, and the surface position of the pump electrode is the upper surface of the electrode 12.  Thus, the boundary position is between the electrode 12 and the solid electrolyte body 11 and adjacent to the target gas-side surface of the solid electrolyte body 11, and the surface position is exposed to the target gas.  Further, the first mixture area is formed from the boundary position to the surface position of the pump electrode excepting the first noble metal area, the first solid electrolyte area, or the first pores because the pump electrode is made of the noble metal and the solid electrolyte, forming the first noble metal area, the first electrolyte area, the first mixture area and the first pores.
In response to applicant's argument that the pump electrode in amended claim 1 achieves technical advantages, making it possible for the target gas to be introduced into the pores to be in contact with the mixture area and to increase the area of the three phase boundary between the noble metal, the solid electrolyte and the target gas in the mixture area with high efficiency (page 10, para. 5), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the technical advantages as argued do not differentiate the claimed pump electrode from the prior art apparatus, and the prior art pump electrode has all structural limitations of the presently claimed electrode, and thus is capable of achieving these technical advantages.
Regarding claim 6, Applicant argues the amended claim 6 recites [6E] and [6F] features “the second mixture area is formed from a boundary position of the reference electrode to a surface position of the reference electrode, excepting the second noble metal area, the second solid electrolyte area or the second pores, and the boundary position of the reference electrode is positioned between the reference electrode and the solid electrolyte body” ([6E]) and “at least a part of the second mixture area is formed from the boundary position of the reference electrode adjacent to the reference gas-side surface of the solid electrolyte body to the surface position of the reference electrode which is exposed to the reference gas” ([1F]) (page 11, para. 6-7).  This argument is unpersuasive because the prior art, Kajiyama, teaches features [6E] and [6F].  In the annotated Fig. 2 of Kajiyama, the boundary position of the reference electrode is the contacting surface between the electrode 13 and the solid electrolyte body 11, and the surface position of the reference electrode is the bottom surface of the electrode 13.  Thus, the boundary position is between the electrode 13 and the solid electrolyte body 11 and adjacent to the reference gas-side surface of the solid electrolyte body 11, and the surface position is exposed to the reference gas.  Further, the second mixture area is formed from the boundary position to the surface position of the reference electrode excepting the second noble metal area, the second solid electrolyte area or the second pores because the reference electrode is made of the noble metal and the solid electrolyte, forming the second noble metal area, the second electrolyte area, the second mixture area and the second pores.
In response to applicant's argument that the reference electrode in amended claim 6 achieves technical advantages, making it possible for the reference gas to be introduced into the pores to be in contact with the mixture area and to increase the area of the three phase boundary between the noble metal, the solid electrolyte and the reference gas in the mixture area with high efficiency (page 12, para. 3), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, the technical advantages as argued do not differentiate the claimed reference electrode from the prior art apparatus, and the prior art reference electrode has all structural limitations of the presently claimed electrode, and thus is capable of achieving these technical advantages.
Applicant argues the cited references neither disclose nor suggest the technical feature [1E] and [1F]/[6E] and [6F] of the present application (page 13, para. 3) because the amended claim 1 recites, in the mixture area, the boundary position of the pump electrode is a position adjacent to the target gas-side surface of the solid electrolyte body; and the surface position of the pump electrode is a position being exposed to the target gas (page 13, last para.), while Kajiyama discloses a boundary position of the mixture area to the electrolyte part (page 14, para. 1, line 3) instead of the electrolyte body.  Similarly, the amended claim 6 recites, in the mixture area, the boundary position of the reference electrode is a position adjacent to the reference gas-side surface of the solid electrolyte body; and the surface position of the reference electrode is a position being exposed to the reference gas (page 14, last para. to page 15, para. 1), while Kajiyama discloses a boundary position of the mixture area to the electrolyte part (page 15, para. 2, line 3) instead of the electrolyte body.  These arguments are unpersuasive because, as annotated in Fig. 2, Kajiyama teaches (1) the boundary position of the pump electrode is between the electrode 12 and the solid electrolyte body 11, which is adjacent to the target gas-side surface of the solid electrolyte body (i.e., the top surface of the solid electrolyte body 11), and the surface position of the pump electrode is exposed to the target gas in the measuring target chamber 169; (2) the boundary position of the reference electrode is between the electrode 13 and the solid electrolyte body 11, which is adjacent to the reference gas-side surface of the solid electrolyte body (i.e., the bottom surface of the solid electrolyte body 11), and the surface position of the reference electrode is exposed to the reference gas in the reference gas chamber 149).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795